Citation Nr: 1820433	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-43 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from December 1970 to November 1972 and from February 1975 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal was remanded by the Board to the Agency of Original Jurisdiction (AOJ) in March 2015 in order to schedule the Veteran for a Board hearing which he had requested.

Subsequently, the Board notes that the Veteran testified before the undersigned Veterans Law Judge in February 2016.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance

A review of the record reveals that there may be numerous outstanding VA treatment records.  In this regard, both the Veteran and his representative noted VA treatment through the Gainesville VA Medical Center from the 1990s onwards.  Additionally, at an August 2013 VA pension examination, the Veteran, who has reported a history of periodic homelessness, identified the following VA facilities as prior mental health treatment providers: (1) San Francisco VAMC in 1979 for substance abuse treatment; (2) VA treatment facilities in Long Island, specifically Bayport, New York from 1980 to 1982; (3) a rehabilitation program at the St. Petersburg VAMC from 1985 to 1988; and (4) the Gainesville VAMC on and off for alcohol and drug treatment from 1992 onwards.  The Board separately notes that the Veteran has also identified the Jacksonville, Florida and St. Augustine VA Outpatient Clinics (OPCs) as VA treatment providers.  However, despite the fact that the October 2014 Statement of the Case (SOC) listed Gainesville VAMC records from November 30, 1999 to October 8, 2014 as evidence, the only VA treatment records in the claims file are May 2010-September 2011 Gainesville VAMC and St. Augustine VA OPC records.  Accordingly, remand of this claim is required to procure any outstanding VA treatment records.

Additionally, the Board notes that at the Veteran's February 2016 Board hearing, the Veteran related onset of his depressive symptoms with his drug-related active duty conviction and being sentenced to the "brig."  This report is consistent with what he reported at his August 2013 VA pension examination.  Accordingly, to the extent that the Veteran's personnel records may contain relevant information, those records should also be procured.

Additionally, the Board notes that while the January 2011 VA examiner noted that the Veteran had been diagnosed with depression, the examiner did not discuss why the Veteran's did not meet the diagnostic criteria for depression on examination other than to note that the Veteran is not a reliable historian.  The January 2011 VA examiner diagnosed the Veteran only with various substance abuse disorders in remission, as well as "antisocial personality traits."  There was also no discussion of the Veteran's service treatment records, which indicate that the Veteran sought mental health treatment in April 1976, was diagnosed with "situational anxiety" and prescribed Valium in September 1976, and was diagnosed with having a hysterical reaction with somatic experiencing of headaches in June 1976.  Additionally, the August 2013 VA Pension examination affirmatively diagnosed the Veteran with depression, a condition on which his VA pension is partially based.  Accordingly, after any VA treatment records and personnel records have been procured, an adequate VA examination with a responsive etiology opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding relevant VA treatment records and associate those records with the claims file.  Specific efforts should be made to procure the following VA treatment records: (1) 1970s records from the San Francisco VAMC; (2) 1980 to 1982 records from any VA facilities in or near Bayport, New York; (3) 1985 to 1988 St. Petersburg VAMC records; (4) Gainesville VAMC and St. Augustine VAOPC records from 1992 to 2010, and from September 2011 onwards; and (5) any mental health treatment records from the Jacksonville and St. Augustine VA OPCs.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.  The AOJ should note that although 1999 to 2014 Gainesville VAMC records are listed in the SOC, the only VA treatment records in the claims file are from May 2010 to September 2011.

2. Obtain the Veteran's outstanding personnel records.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.  

3. Schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any current psychiatric disability to be conducted after the development in (1) and (2) has been completed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner should discuss all mental health treatment diagnoses discussed in the Veteran's relevant service records and post-service treatment records to include diagnoses of adjustment disorder, depression, and personality disorder and then provide the following opinion for each diagnosed psychiatric disorder:

i. Whether it is at least as likely as not (50 percent or greater probability) the Veteran's acquired psychiatric disorder(s): (1) began during active service; or (2) is otherwise (are) related to any in-service event or injury; or (3), for any psychosis diagnosed, began within one year after discharge from active service.  The examiner should discuss the results of the August 2013 VA pension examination, the Veteran's February 2016 Board hearing testimony, and his April 1976, June 1976, and September 1976 service treatment records.  

ii. If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service that resulted in a current acquired psychiatric disorder.  In this regard, the examiner should discuss the Veteran's February 2016 Board hearing testimony regarding onset of depression symptoms during active duty service and his concurrent report of depressive symptoms documented in his June 1976 service treatment records.  The examiner should also address the results of the August 2013 VA pension examination, and April 1976 and September 1976 service treatment records.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

